Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  March 25, 2014                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  146478(134)                                                                          Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                  Bridget M. McCormack
            Plaintiff-Appellee,                                                           David F. Viviano,
                                                                                                        Justices
                                                              SC: 146478
  v                                                           COA: 307758
                                                              St. Clair CC: 06-001700-FC
  RAYMOND CURTIS CARP,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant for leave to file
  supplemental authority and supporting brief is GRANTED. The supplemental authority
  and brief submitted on March 24, 2014 is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 25, 2014